Title: From Thomas Jefferson to Thomas Johnson, 30 June 1779
From: Jefferson, Thomas
To: Johnson, Thomas



Sir
Williamsburgh June 30. 1779.

I beg you will be pleased to ascribe to the change in our administration and to my not becoming immediately possessed of all the business which lay before the executive, your letter of the 7th. of the last month remaining so long unanswered. It has happened very unluckily that this was among the latest of the several matters which have come to my hand.
I am to return you thanks for your obliging offer of a preference in the purchase of two of your gallies. But it happens that we cannot become purchasers, having already full as many as we can either man or maintain. We think the defence of our bay an object so important that we would spare nothing to effect it within the  compass of our abilities. We trust that the same opinion prevails with you, so great a part of your state lying adjacent to the bay and it’s waters; and of course that strong motives of expediency must have induced you to propose to lessen your force there. The late depredations on our coast and captures in the bay have put us on the greatest exertions we can make to put our little fleet into order for action. The force however must be small to which that is competent.
I have the honour to be with great respect Your Excellency’s most obedient and most humble servt.,

Th: Jefferson

